Thompson, Justice.
Steven Ray Smith’s convictions for malice murder, armed robbery, and aggravated assault were affirmed by this Court in Smith v. State, 258 Ga. 181 (366 SE2d 763) (1988). The present appeal is from the denial of his motion to correct a void sentence.
1. The assertion that the trial court was without authority to impose a sentence of life imprisonment for armed robbery was addressed and decided adversely to Smith’s position in our recent decision in Echols v. Thomas, 265 Ga. 474 (458 SE2d 100) (1995). See also Worley v. State, 265 Ga. 251 (454 SE2d 461) (1995).
2. Smith’s claim that the trial court was required to impose sentence for felony murder rather than for malice murder was rejected by this Court in the direct appeal of his conviction. Smith, supra at (2). That ruling is binding in any subsequent proceedings in the case and will not be considered for a second time.

Judgment affirmed.


All the Justices concur.